Name: 79/79/EEC: Commission Decision of 22 December 1978 amending Decision 78/675/EEC on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-24

 Avis juridique important|31979D007979/79/EEC: Commission Decision of 22 December 1978 amending Decision 78/675/EEC on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Sardinia Official Journal L 017 , 24/01/1979 P. 0021 - 0021 Greek special edition: Chapter 03 Volume 24 P. 0004 ****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 78 . ( 2 ) OJ NO L 227 , 18 . 8 . 1978 , P . 20 . COMMISSION DECISION OF 22 DECEMBER 1978 AMENDING DECISION 78/675/EEC ON FINANCIAL ASSISTANCE FROM THE COMMUNITY IN MAKING GOOD LOSSES INCURRED FOLLOWING THE OUTBREAK OF AFRICAN SWINE FEVER IN SARDINIA ( 79/79/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/97/EEC OF 21 DECEMBER 1976 ON THE FINANCING BY THE COMMUNITY OF CERTAIN EMERGENCY MEASURES IN THE FIELD OF ANIMAL HEALTH ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 1 ) THEREOF , WHEREAS BY COMMISSION DECISION 78/675/EEC ( 2 ) THE COMMUNITY UNDERTOOK TO GIVE FINANCIAL ASSISTANCE TOWARDS MAKING GOOD THE DAMAGE CAUSED BY OUTBREAKS OF AFRICAN SWINE FEVER DETECTED IN SARDINIA UP TO 31 JULY 1978 ; WHEREAS A NUMBER OF FRESH OUTBREAKS OF THE DISEASE HAVE BEEN DETECTED IN SARDINIA SINCE THEN ; WHEREAS IT IS IN THE COMMUNITY ' S INTEREST TO GIVE FINANCIAL ASSISTANCE TOWARDS MAKING GOOD THE DAMAGE CAUSED BY OUTBREAKS OF AFRICAN SWINE FEVER DETECTED IN SARDINIA UP TO 31 DECEMBER 1978 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 1 OF DECISION 78/675/EEC , ' 31 JULY 1978 ' IS HEREBY REPLACED BY ' 31 DECEMBER 1978 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT